       Case 1:21-cv-00351-JMS-KJM Document 1 Filed 08/19/21 Page 1 of 3                                              PageID #: 1


OR \ \NA                                                                          FILED IN THE
                                                                           UNITED STATES DISTRICT COURT
                                                                              DISTRICT OF HAWAII
        Samuel Pierce
        Pierce20 I 5@lawnet.ucla.edu                                                 AUG 19 2021
        5-8-9 Towa
   2    Adachi, Tokyo, Japan 120-0003                                     at~ o'clock and 1-S min.n M
        + 1-2 16-2 15-03 14                                                 MICHELLE RYNNE, CLERK
   3
                                                                                                                ls
   4
                                              UN ITED STATES DISTRJCT COURT FOR
   5
                                                      THE DISTRICT OF HA WAI i
   6

   7
                                                                        C V.2,l ...00351 JMS KJ
                                                                    ) Case No.: _ _ _ _ _ _ _ -
        Samuel Pierce,                                              )
   8                                                                )   VERIFIED COMPLA INT
                           Plaintiff,                               )
   9                                                                )
                 vs.                                                )
  10                                                                )
        Clare Connors, in her personal and official capacity,       )
  11                                                                )
        David lge, in his personal and official capacity,           )
  12
        State of Hawaii
  13
                           Defendant(s)
  14
                                                                 PARTI ES
  15
        I.   The Plaintiff is a U.S. citizen with right to residence in Japan as a Spouse of a Japanese Citizen.
  16
        2.   The Defendants are the State of Hawaii and its Governor and Attorney General, sued in their official and
  17
             personal capacities.
  18
                                                     JUR ISDICTION AND VENUE
  19
        3.   This Court has subject matter jurisdi cti on over th is complaint alleging violations of rights secured by the United
  20
             States Constitution. The Court has personal jurisdiction over the Defendants, who reside in this District, and
  21
             venue is appropriate as the events giving rise to this claim occurred in this judicial district.
  22
                                                        STATEMENT OF FACTS
  23
        4.   Despite the preeminent federal authori ty and responsibility over immigration and internationa l travel, the State
  24
             of Hawaii has instituted "Safe Travels", its own alien registration system, enforced quarantine on international
  25
             travelers directly conflicting with the Federal Govenunent's own carefully conceived regime governing the
  26




                                                          Verified Complaint - I
     Case 1:21-cv-00351-JMS-KJM Document 1 Filed 08/19/21 Page 2 of 3                                              PageID #: 2




           same. Federal law completely regulates all aspects of international travel including route authority, arrival

2          procedures, and quarantine.

3     5. The damage to foreign relations caused by Hawaii's gross overstepping of the Constitutional limits on it could

4          hardly be overstated. Hawaii has embarrassed the United States abroad through diplomatic action undermining

 5         the Federal Government's own efforts. Indeed, the consequences have been enormous as foreign nationals are

6          misled into believing that Hawaii is not a full part of the United States, and foreign governments.at least

 7         including Japan have imposed varying and severe quarantine restrictions on arriving U.S. nationals depending

 8         on which state the U.S. nationals have traveled from.

 9    6. In its latest iteration, Hawaii's Safe Travels no longer makes the slightest attempt to apply neutral rules to all

10         arrivals by air to the state. Instead, Hawaii unequivocally seeks to distinguish between domestic arrivals and

11         international arrivals and regulate the perceived greater risk of international travels. The Plaintiff was fully

12         vaccinated in the United States and tendered proof to Hawaii on a previous flight to Hawaii from California

13         resulting in exemption from quarantine, but the Hawaii Attorney General continues to refuse to exempt Plaintiff

14         from quarantine after arriving on an international flight

15    7. As applied to domestic travelers, Hawaii's Safe Travels also requires invasive and unnecessary procedures

16         which apply even after the end of any quarantine period, including comprehensive disclosure of whereabouts in

17         Hawaii. Safe Travels is an unconstitutional infringement of the right to travel granted to Citizens of the United

18         States under the Constitution, and violates the Commerce Clause of the Constitution.

19                            FIRST CAUSE OF ACTION - PREEMPTION UNDER FEDERAL LAW

20    8.   Plaintiff incorporates paragraphs 1 through 7 of the Complaint as if fully stated herein.

21    9. Safe Travels preempted by federal law and by U.S. foreign policy.

22                       SECOND CAUSE OF ACTION - VIOLATION OF THE SUPREMACY CLAUSE

23    10. Plaintiff incorporates paragraphs 1 through 9 of the Complaint as if fully stated herein.

24    11. Safe Travels interferes with and represents an impermissible effort by Hawaii to establish its own international

25         travel regulations in conflict with federal law and by U.S. foreign policy, and is invalid under the Supremacy

26         Clause of the Constitution.




                                                       Verified Complaint- 2
     Case 1:21-cv-00351-JMS-KJM Document 1 Filed 08/19/21 Page 3 of 3                                             PageID #: 3




                     THIRD CAUSE OF CAUSE OF ACTION -VIOLATION OF THE COMMERCE CLAUSE

 2    12. Plaintiff incorporates paragraphs I through 11 of the Complaint as if fully stated herein.

 3    13. Safe Travels restricts the interstate movement of persons in a manner that is prohibited by Article One, Section

 4        Eight of the Constitution and federal law.

 5          FOURTH CAUSE OF CA USE OF ACTION - VIOLATION OF THE RIGHT TO TRAVEL OF CITIZENS

 6                                                     OF THE UNITED STATES

 7    14. Plaintiff incorporates paragraphs I through 11 of the Complaint as if fully stated herein.

 8    15. Safe Travels infringes on the Constitutional Right to Travel of Citizens of the United States, and is therefore

 9        invalid.

10                                                       PRAYER FOR RELIEF

11        WHEREFORE, the Plaintiff respectfully requests the following relief:

12        l.   A declaratory judgment stating that Safe Travels is invalid, null, and void;

13        2.   A preliminary and permanent injunction against the State of Hawaii and its officers, agents, and employees,

14             prohibiting operation of Safe Travels;

15        3.   The Plaintiff's damages from substantial additional costs and losses incurred in complying with Safe

16             Travels on an arriving international flight on July 21, 2021, and substantial costs and losses from a

17             cancelled air reservation on August 20, 2021 and other expenses, totaling at least $5,000;

18        4.   Costs in this action;

19        S.   Any other relief the Court deems just and proper.

20                                                                 I declare under penalty of perjury the foregoing is true
                                                                   and correct
21
                                                                   Dated this 19th day of August, 2021
22
                                                                                       /s/ Samuel Pierce
23                                                                                     Samuel Pierce
                                                                                       Pierce2015@lawnet.ucla.edu
24                                                                                     5-8-9 Towa
                                                                                       Adachi, Tokyo, Japan 120-0003
25                                                                                     +1-216-215-0314
26




                                                        Verified Complaint- 3
